Citation Nr: 0711581	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-37 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of 
measles.

2.  Entitlement to service connection for memory loss.  

3.  Entitlement to service connection for a respiratory 
disorder, claimed as secondary to tobacco use.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for osteoporosis.  

7.  Entitlement to service connection for squamous cell 
carcinoma, claimed as secondary to sunburn.  

8.  Entitlement to an initial compensable rating for scar of 
the right arm.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1964 to January 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2003, May 2004, and 
March 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  

In October 2004, prior to the adjudication of the squamous 
cell carcinoma claim but following the development of the 
other issues on appeal, the veteran requested a personal 
hearing at the RO before a Veterans Law Judge.  He was 
notified of a scheduled hearing in February 2006, but he 
failed to appear, and the request for a hearing is deemed 
withdrawn.  38 C.F.R. § 20.704.  

At the time of the scheduled hearing, the veteran had not yet 
perfected his appeal on the claim of service connection for 
squamous cell carcinoma.  He did so subsequently and the 
claim is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.




FINDINGS OF FACT

1.  There is no medical evidence to show that the veteran 
currently has residuals of measles.  

2.  There is no medical evidence to show that the veteran 
currently has memory loss that is related to disease or 
injury of service origin.  

3.  A respiratory disorder, first diagnosed after service, is 
not shown to be due to disease or injury of service origin.

4.  There is no medical evidence to show that the veteran 
currently has bilateral hearing loss that is related to 
disease or injury of service origin and hearing loss was not 
manifested during the year following discharge from service.   

5.  There is no medical evidence to show that the veteran 
currently has tinnitus related to disease or injury of 
service origin. 

6.  Osteoporosis, first diagnosed after service, is not shown 
to be due to disease or injury of service origin.  

7.  Throughout the period of the appeal, the service-
connected scar of the right arm is well-healed without 
evidence of limitation of function, pain, or an unstable 
scar, and the scar covers an area less than 144 square 
inches. 


CONCLUSIONS OF LAW

1.  Residuals of measles were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2006).  

2.  Memory loss was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 105(a), 1103, 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2006).  

3.  A respiratory disorder, claimed as secondary to tobacco 
use, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 105(a), 1103, 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2006).  

4.  A bilateral hearing loss disability was not due to 
disease or injury incurred in or aggravated by active 
service, and may not be presumed to have been incurred during 
active duty.  38 U.S.C.A. §§ 105(a), 1103, 1110, 1112, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 
(2006).  

5.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 105(a), 1103, 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2006).  

6.  Osteoporosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 105(a), 1103, 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).  

7.  The criteria for an initial compensable rating for a scar 
of the right arm have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7802, 7803, 7804, and 7805 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As to the right arm scar claim on appeal, the RO provided the 
veteran with content-complying VCAA notice on the underlying 
claim of service connection for scar of the right arm.  
Where, as here, service connection has been granted and an 
initial disability rating has been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Furthermore, once 
a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for a 
higher rating for scar of the right arm.  Dingess at 19 Vet. 
App. 473.

As to the other claims on appeal, the RO provided VCAA notice 
by letter dated March 2004.  With the exception of the 
residuals of measles claim, the notice was issued prior to 
the initial unfavorable adjudication by the RO.  The notice 
advised the veteran of what was required to prevail on his 
claims of service connection; what specifically VA had done 
and would do to assist in the claims; and what information 
and evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  He was asked to submit any evidence in his 
possession that pertained to the claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable and effective date of the disability). 

To the extent that the degree of disability assignable and 
effective date of the disability was not provided, as the 
claims are denied, no disability rating or effective dated 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.  

Further, with regard to the residuals of measles claim, 
because the VCAA notice came after the initial adjudication 
in January 2003, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect has been cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence.  Also, the claim has been 
readjudicated following the content-complying notice, as 
evidenced by the statement of the case in September 2004.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to testify at a personal hearing, but he failed 
to appear for a scheduled hearing in February 2006.  The RO 
has obtained the veteran's 




service medical records and VA treatment records.  The 
veteran submitted private medical records, such as those from 
Klamath Family Practice.  He has not identified any 
additionally available evidence for consideration in his 
appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims. 38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA examinations in November 2002 
(general medical) and March 2004 (scars), specifically to 
evaluate the nature, severity, and etiology of the 
disabilities at issue.

The Board notes that the veteran's representative in a March 
2007 statement has asserted that consideration should be made 
to remanding the case to the RO in order to obtain another VA 
examination to determine the etiology of the veteran's 
claimed conditions.  However, further development in the form 
of a VA compensation examination in an effort to substantiate 
the veteran's service connection claims is not required 
because there is no record of measles, memory loss, hearing 
loss, tinnitus, respiratory disorder, or osteoporosis, or 
complaints relative thereto, during service.  Additionally, 
the veteran was clinically evaluated as normal at the time of 
the discharge physical examination.  There is no competent 
evidence of persistent or recurrent symptoms relative to the 
claimed disabilities following his discharge from service 
until many years later.  Under these circumstances a medical 
examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  



Analysis

The veteran claims that his memory loss, respiratory 
conditions, bilateral hearing loss, tinnitus, and 
osteoporosis are secondary to his abuse of alcohol and 
cigarettes during military service.  He alleges that memory 
loss is a residual of measles during service, as well as 
attributable to a fall down stairs during service in 1964 and 
that his respiratory condition that can be traced to his 
period in the service when he was stationed at Fort Benning, 
Georgia from June 1966 to January 1967.  

The veteran served on active duty from January 1964 to 
January 1967.  His service medical records, to include 
enlistment and separation physical examinations, do not show 
any complaints, treatment, or diagnosis of measles, memory 
loss, hearing loss, tinnitus, or osteoporosis.  As for a 
respiratory disorder, on separation examination, the veteran 
gave a history of a chronic cough, and the examiner reported 
a cigarette cough.  On physical examination, the veteran's 
lungs were clinically normal and a chest X-ray was negative.  
Also on the report of medical history, both at entrance and 
discharge, the veteran reported having had ear, nose, and 
throat trouble.  The examiner at the time of the discharge 
physical examination indicated that he had had mastoid 
trouble as a child.  

After service, private and VA records show that in April 2002 
the veteran's private physician diagnosed emphysema, asthma, 
and tobacco abuse.  It was noted that he has been a smoker 
for 50 years.  A chest X-ray in April 2002 indicated possible 
old granulomatous disease and probable chronic obstructive 
pulmonary disease.  In May 2002, the diagnosis was 
osteoporosis in the lumbosacral spine and left hip.  In June 
2002, the diagnosis was tobacco abuse.  Private pulmonary 
function testing and chest X-rays in November 2002 and 
December 2002 revealed chronic obstructive pulmonary disease.  
Subsequently, VA records revealed diagnoses of tobacco 
addiction, emphysema by history, and osteoporosis.  

On VA examination in November 2002, the veteran gave a 
history of measles in 1964 and that he had short term memory 
loss because measles.  The findings on a pulmonary function 
test were consistent with lung disease/emphysema.  A chest 
X-ray suggested chronic obstructive pulmonary disease.  The 
diagnosis was lung disease/emphysema and short term memory 
loss that was not thoroughly documented.  The examiner 
commented that lung disease was predictable given the long 
term history of cigarette smoking and that it was unlikely 
related to a service-related event.  

On the basis of the evidence of record, there is no competent 
medical evidence of residuals of measles and in the absence 
of proof of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As for memory loss, there is no medical evidence to show that 
there was a disability manifested by memory loss during 
service or competent medical evidence to show that any 
current memory loss is etiologically related to measles. 

The current medical records show that the veteran has a 
respiratory disease, which has been variously diagnosed as 
asthma, emphysema, and chronic obstructive pulmonary disease.  
Such diagnoses were initially made many years following the 
veteran's discharge from service and have not been medically 
linked to his period of service.  Even if the veteran's 
smoking in service contributed to his respiratory disorder, 
the United States Congress has prohibited the grant of 
service connection for disability on the basis that such 
disability resulted from disease attributable to the use of 
tobacco products during service for claims filed after June 
9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Therefore, 
as a matter of law, any claim received by VA after June 9, 
1998, is subject to this restriction.  In this case, the 
veteran filed his claims for service connection, beginning in 
2002, and service connection for a respiratory disorder on 
the basis of tobacco use in service is precluded by law.

On VA examination in November 2004, the veteran complained of 
bilateral deafness and tinnitus.  The examiner noted 
subjective decreased hearing, and the assessments were 
bilateral hearing deficit and tinnitus.  In the absence of 
evidence that establishes symptoms of hearing loss or 
tinnitus or evidence of an injury, such as acoustic trauma, 
during service and an association between hearing loss or 
tinnitus and an established event, injury, or disease in 
service, which is not shown, there is no legal requirement 
for further development of the facts under the duty to 
assist.  38 C.F.R. § 3.159(c)(4).  Therefore as there is no 
medical evidence of a nexus between current hearing loss and 
tinnitus and the veteran's period of service, there is no 
favorable factual evidence to substantiate the claims.  Also, 
the report of VA examination does not material change the 
essential facts, that neither hearing loss nor tinnitus was 
the result of an injury, disease, or event of service origin, 
which would warrant the issuance of a supplemental statement 
of the case under 38 C.F.R. § 19.31. 

The service medical records do not show any finding of 
osteoporosis and there is no competent medical evidence to 
show that osteoporosis, which was initially diagnosed many 
years after service, is related to service.  

And to the extent that the veteran attributes his other 
claimed disabilities to cigarette use, as a matter of law, 
service connection for any other disability on the basis of 
tobacco use in service is precluded by law.  38 U.S.C.A. § 
1103; 38 C.F.R. § 3.300.

Further to the extent that the veteran attributes his claimed 
disabilities to alcohol during service, as a matter of law, 
service connection for any disability on the basis of alcohol 
abuse in service is also precluded by law.  38 U.S.C.A. § 
105(a); 38 C.F.R. § 3.301.  

Although the veteran asserts that his conditions are related 
to his active service, as a layperson he is not competent to 
provide the requisite medical opinion as to the existence or 
etiology of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, his assertions do not 
constitute competent medical evidence that his claimed 
conditions are related to his service.

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence to substantiate the claims, the preponderance of the 
evidence is against the claims for service connection, and 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).



II.  Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The service-connected scar of the right arm has been rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805 
(limitation of function), effective from the date that 
service connection was established in October 2003.  

The criteria for a 10 percent rating for a scar are:  a 
superficial scar, which is painful on examination (Diagnostic 
Code 7804); a superficial, unstable scar, that is, one where, 
for any reason, there is frequent loss of covering of skin 
over the scar (Diagnostic Code 7803); or a scar, other than 
on the head, face, or neck, that is superficial and involves 
an area or areas of 144 square inches or greater (Diagnostic 
Code 7802).  

The relevant medical evidence includes service medical 
evidence and a VA examination report, as follows.  

Service medical records show that in September 1965 the 
veteran struck a locker door and suffered a superficial 
laceration of the right forearm, which required sutures.  The 
wound was subsequently well healed.  At the time of a VA 
examination in March 2004, the veteran complained of numbness 
and tingling of the tips of all the digits of the right hand 
and felt that his in-service laceration may be the cause.  
The examiner observed a very well-healed scar measuring 1 
inch in length and not more than 1/16 inch in width.  There 
was no tenderness or adherence to the underlying tissue.  The 
scar was stable and without elevation or depression.  The 
scar was very superficial and without inflammation, edema, or 
keloid formation.  The examiner diagnosed a well healed, 
asymptomatic, and superficial 


laceration of the right volar forearm, and commented that the 
numbness and tingling of the fingertips of the right hand 
were not in any way related to the laceration in service.  

As for the service-connected scar, it is not shown to be 
unstable, painful, or extensive, that is, involving an area 
of at least 144 square inches.  And there is no limitation of 
function of the forearm shown as the symptoms of numbness and 
tingling in the fingers has not been associated with the scar 
by competent medical evidence.  Further, it is described as 
very well-healed and linear.  As such, it is 
appropriately rated as noncompensable.  As the preponderance 
of the evidence is against the claim for an initial higher 
rating, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

As this is an initial rating case, consideration has been 
given to "staged ratings" for the scar over the period of 
time since service connection became effective.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board concludes that, 
from the effective date of service connection in October 
2003, there have been no clinical findings to show that the 
scar meets the criteria for a compensable rating under either 
Diagnostic Code 7802, 7803, 7804, or 7805.  


ORDER

Service connection for residuals of measles is denied.  
Service connection for memory loss is denied.  Service 
connection for a respiratory disorder, claimed as secondary 
to tobacco use, is denied.  Service connection for bilateral 
hearing loss is denied.  Service connection for tinnitus is 
denied. Service connection for osteoporosis is denied.  An 
initial compensable rating for scar of the right arm is 
denied.    






REMAND

Regarding the claim of service connection for squamous cell 
carcinoma, in his substantive appeal, received by the RO in 
May 2006, the veteran requested a hearing at the RO before a 
Veterans Law Judge, which has not been scheduled. 

To ensure due process, the claim is REAMNDED for the 
following action. 

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


